Citation Nr: 1442619	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  07-34 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The July 2006 rating decision granted entitlement to service connection for PTSD and assigned a 30 percent rating, effective June 1, 2006.  The Veteran appealed the assigned disability rating.  In an August 2007 Decision Review Officer (DRO) decision, the rating for the Veteran's service-connected PTSD was increased to 50 percent, still effective from June 1, 2006.  

In November 2011and February 2014 decisions, the Board remanded the claim for additional development.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders with regard to the instant claim for a higher initial rating for PTSD.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This claim has been processed through the Veterans Benefits Management System (VBMS).  In addition to VBMS, documents are also associated with the electronic paperless system known as Virtual VA.  The Board has reviewed the documents from Virtual VA as well, but they are all duplicative of documents already associated with VBMS.  

With regard to the claim for TDIU listed on the cover page, the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, TDIU has been in effect since 2007..


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD, has been manifested by occupational and social impairment with deficiencies in most areas due to suicidal ideations, depression affecting ability to function independently, appropriately, or effectively; impaired impulse control, and inability to establish and maintain effective relationships, without more severe manifestations resulting in total occupational and social impairment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for PTSD effective June 1, 2006 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 
With respect to the propriety of the initially assigned ratings for the service-connected for PTSD, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the July 2006 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records, private treatment records, VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations, to include those conducted in July 2007, August 2008, and April 2014, to determine the nature and severity of his PTSD.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the April 2014 VA examination.  Rather, with respect to such claims, they argue that the evidence reveals that this disability has been more severe than the currently assigned rating for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the February 2014 remand directives in obtaining the Veteran's outstanding medical records and affording the Veteran a VA psychological examination, and as such that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  



 

II. Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R.     § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of 'staged rating' (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126. 

The RO assigned the initial rating for the Veteran's PTSD under Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Considering the pertinent evidence in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, an initial 70 percent but no higher rating for PTSD is warranted from June 1, 2006, the date of receipt of the Veteran's claim.

The pertinent evidence includes the contemporaneous mental health records, the various VA examinations, and private evaluations.  The record establishes that the Veteran has experienced such suicidal ideations, depression affecting ability to function independently, appropriately, or effectively; impaired impulse control, and inability to establish and maintain effective relationships.  Collectively, these symptoms have resulted in occupational and social impairment in most areas of the Veteran's life, thus indicating a moderately severe disability picture.  

As regards VA records, the claims file currently includes outpatient treatment records from the VA Medical Center (VAMC) in Anderson, South Carolina.  A June 2006 treatment record indicated that the Veteran continued to have PTSD symptoms including insomnia, traumatic dreams, intrusive recollections of "face, but not names."  The Veteran expressed symptoms of restlessness, depression, and anxiety.  His mood was mildly constricted.  The Veteran did not report hallucinations or flashbacks.  The Veteran reported sleep symptoms to include restlessness, fragmented, difficulty falling asleep, early morning awakening, daytime napping and variable.  The Veteran was prescribed Paroxetine to treat depression and anxiety.  A GAF of 45 was assigned.  A July 2006 treatment record showed that the Veteran had responded well to the prescribed medication and reported getting "4 to 4 and one-half hours per night and no nightmares."  The Veteran had also reported a decrease in flashbacks.  

A June 2007 private evaluation letter noted that the Veteran has flashbacks of his Vietnam experience whenever a helicopter flies over his house.  The Veteran has symptoms of hypervigilance, anxiety, and sleep problems.  The physician noted that he "startles easily" and "Vietnam memories intrude upon his daily stream of thought."  With regards to employment, the Veteran was able to work as a manager of mobile home sales offices until the events of 9/11 make it "impossible for him to work."  The Veteran experienced worsened symptoms of anxiety, flashbacks, and bad memories.  The physician also noted that the Veteran stays at home and avoids crowds.  His current activities only included attending PTSD group counseling each week at the VA Anderson Clinic.  The physician noted that the Veteran does not have hallucinations but "vivid" flashbacks where he "can't tell whether he is in Vietnam or not."  The physician also noted the Veteran has suicidal ideations but not does not have a current plan.  The PTSD checklist was positive for isolation, depression, loss of control, avoidance, concentration problems, guilt, sleep disturbance, jumpiness, loss of closeness, loss of interest, numbness, flashbacks, and nightmares.  The physician opined that the Veteran's PTSD symptoms of irritability, quick temper, and flashbacks interfere with his work duties and prevent him from working.  A GAF score of 40 to 45 was assigned. 

A July 2007 VA evaluations for PTSD reflected reports of onset in 1968 when he was routinely evaluated by a mental health professional after coming back from Vietnam.  The Veteran went to the VA Center in1998 for PTSD treatment for about a year.  The Veteran also went to the Greenville Outpatient Clinic once for psychiatric treatment.  The Veteran reported that he is receiving treatment from the Anderson Clinic since May 2006.  The examiner noted that the Veteran's mood appeared depressed and his affect was irritable and constricted.  The examiner found no current auditory or visual hallucinations but noted evidence of "delusional content."  The Veteran denied current suicidal or homicidal ideations, but he did report one suicide attempt in the early 1980s "when he overdosed."  The Veteran's memory was mildly to moderately impair for immediate information.  The examiner noted that the Veteran is "exhibiting considerable symptoms associated with PTSD and depression."  His symptoms have also worsened since 9/11 attacks and the current war coverage in the media.  The Veteran reported getting about two hours of sleep at night and naps throughout the day for ten minutes at a time.  The Veteran reported nightmares two to three times a week related to Vietnam and that he is afraid to go to sleep.  The Veteran also reported symptoms of isolation, irritability, hypervigilance, aggression, depression, low energy, low motivation, and decrease feelings of worth and hopes.  The Veteran denied that his symptoms impact his activities of daily living.  The examiner opined that Veteran's social adaptability and interaction with other is "considerably impaired" in terms of his ability to maintain employment, perform job duties is reliable, flexible and efficiency.  A GAF score of 52 was assigned. 

A December 2007 private evaluation continued to note that the Veteran's PTSD has significantly interfered with his life and prevented him from working for the past two years.  The Veteran was noted to have worsened symptoms of PTSD and depression as a result of several medical problems including hypertension, diabetes, and chronic pain from arthritis of his neck and significant bone spurs impinging on his spinal cord.  The physician noted that the pain remains severe with the current prescribed medication and recommended that his pain medication be increased to relieve his symptoms and lessen his depression and anxiety.

The Board notes that a June 2008 response from the Social Security Administration (SSA) which indicated that the Veteran has been receiving disability benefits since December 2008 due to, at least in part, to his PTSD.   

A August 2008 VA examination noted that the Veteran has not worked since 2004 when he fell and injured his back at work.  The examiner noted that the Veteran was adequately dressed and groomed at the examination.  The examiner noted that the Veteran's short term memory and concentration were within normal limits and that he did not experience suicidal or homicidal ideations.  The Veteran continued to experience "significant" symptoms of PTSD and have not responded to consistent treatment.  The examiner opined, he is experiencing a "severe level of impairment in social and occupational functioning."  A GAF score of 45 was assigned. 

A January 2014 treatment record showed that the Veteran has exhibited worsened symptoms of irritability, depression and sleep disturbances after the death of an uncle and family conflict.  The Veteran stated, "Not being able to sleep at night. Difficulty talking since stroke."  The Veteran also noted that he sees "ghosts/grim reaper" when he sleeps and experiences night terrors.  

A February 2014 treatment record noted that the Veteran's PTSD symptoms have worsened since the death of close family members.  The Veteran states that he has a lot of memories about the Vietnam War, especially at night.  The Veteran states that he "hears voice and sees things at night."  

A April 2014 VA examination summarized the Veteran's level of impairment with regards to his psychiatric condition as occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran was not currently employed since his last job around 2005.  The examiner reported symptoms of depressed moods, chronic sleep impairments, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintain effective work and social relationships.  A GAF score of 52 was assigned for "reduced reliability and productivity." 

The above-cited evidence demonstrates that the Veteran's PTSD has been characterized by suicidal ideations, depression affecting ability to function independently, appropriately, or effectively; impaired impulse control, and inability to establish and maintain effective relationships, symptoms associated with a 70 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  As previously noted, the Veteran does not have any social relationships outside of his family.  An April 2014 VA examination noted that Veteran has "reduced reliability and productivity," while the August 2008 VA examination reported "severe" symptoms in social and occupational relationship.  Flashbacks and intrusive thoughts were reported in the VA treatment records as well as June 2007 private evaluations which showed that Veteran experienced flashbacks two to three times per week.

The Board further finds that the GAFs assigned in this case are more consistent with no more than the 70 percent rating herein assigned.  As noted, the Veteran has been consistently assigned GAF scores ranging from 45 to 52 by both the private and VA examiners.

Under the DSM-IV, GAF scores ranging from 31 to 40 represent some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

Collectively, the assigned scores are indicative of impairment in reality testing or communication or major impairment in several areas under the DSM-IV guidelines.  As noted, however, assigned GAF scores are not dispositive of the evaluation issue but must be considered in light of the actual symptoms; the objective findings regarding the Veteran's symptoms do not support a finding of total social and occupational impairment.  See 38 C.F.R. § 4.126(a).  Accordingly, the collective evidence supports a finding that the Veteran's PTSD has been more nearly characterized by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.  

With respect to whether the Veteran's PTSD warrants the maximum 100 percent disability rating, the Board observes that the evidence does not demonstrate symptomatology which is more suggestive of total occupational and social impairment.   See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this regard, none of the contemporaneous records or examination reports reflects any gross impairment in thought process or communication and the Veteran's memory was found to be intact or not impaired on objective examination despite the Veteran's subjective reports of memory difficulties.  In an August 2014 VA examiner noted that the Veteran had mild memory loss, such as forgetting names, directions or recent events but the examiner did not find impairment of short or long-term memory loss.  In addition, total social impairment was not demonstrated as he was able to maintain that his job, provided that it included flexible hours until he sustained the back injury at work in 2004.  Although flashbacks and intrusive thoughts were reported, such symptoms were not demonstrated on objective examination and there is no suggestion that such hallucinations or delusions were persistent.  Suicidal and homicidal ideations were consistently denied other than the single attempt in 1980s when the Veteran overdosed.  Since then, the Veteran has not been found to be a persistent danger to himself or others despite his reports of irritability.  Therefore, a maximum, 100 percent rating is not warranted for any period pertinent to this appeal.  See 38 C.F.R. § 4.130.

Accordingly, the collective evidence supports a finding that, during the instant appellate period, the Veteran's PTSD has been more nearly characterized by symptomatology which results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's PTSD been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD at all times pertinent to this appeal.  As discussed above, the Veteran's predominant subjective and objective psychiatric symptoms impact his overall social and occupational functioning.  A comparison between the Veteran's symptoms and the criteria of the rating schedule indicates that the rating criteria reasonably describe his level of impairment.  Further, as noted, the rating schedule provides a higher rating based on evidence demonstrating more severe impairment. 

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

For all the foregoing reasons, the Board finds an initial 70 percent rating for PTSD, but no higher rating is warranted.  The Board has applied the benefit-of-the-doubt doctrine in awarding the initial 70 percent rating, but finds that the preponderance of the evidence is against assignment of the maximum.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-53 (1990).


ORDER

An initial 70 percent rating for PTSD effective June 1, 2006 is granted, subject to the legal authority governing the payment of VA compensation.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


